DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/22 has been entered.

Response to Arguments
Applicant’s remarks filed 04/21/22 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth.
		
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1 and 7, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered, and the amendments requiring the new grounds of rejection is presented below.                                                                                                                                     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0203370 A1] in view of D2 [US 2015/0161882 A1] further in view of D5 [US 2009/0195382 A1].
Claim 1: An image processing method, comprising: 
acquiring a video; [D1, Figure 7, [0027-0028]] D1 teaches the video data being captured to ultimately be analyzed for determination of a visitor at a door.

using an object detection engine to detect a person in the video, [D1, Figure 7, [0027-0028]] D1 teaches the use of a facial recognition software to determine the person that is moving within the recorded video data.

the object detection engine being integrated with an image signal processing pipeline; [D1, Figure 7, [0008 and 0032]] D1 teaches the local computing and remote computing devices connected via a network or local connection and the transmission of the data to a mobile computing device.

transmitting the video over a network; [D1, Figure 7, [0008 and 0032]] D1 teaches the transfer of the video over various local and remote computing devices via a network and the transmission of the video data to a mobile device.

determining, by analyzing the video prior to or during transmission, of the video of over the network, that the detected person has moved less than a pre-set distance; and [D1, [D1, Figure 7, Claim 1, [0043-0044 and 0072]] D1 teaches the visitor is being detected upon an arrival to the entryway. The person is moving within a determined distance of the entry way and therefore has moved less than a distance to incur the next step of the output action wherein a frozen frame of the user is captured. Further, the system is configured in a way that the parameter for determining the visitor event is that of a distance parameter.

responsive to the determining, pausing the transmission of the video over the network.  [D1, Figure 7 - #730, [0008 and 0098]] D1 teaches the display device providing the notification of the visitor event. The mobile device freezes transmission by providing the notification of the event in a form of a still image of the person.

D1 teaches the video data being analyzed to determine a person in the video, transmission of the data over a network, and utilizing a configuration to provide a frozen frame of the video feed, however, does not explicitly note the feed being provided is that of a live in real time video feed and processing before or during the transmission feed. 

The limitations are taught as follows: [D2, 0034-0035] D2 teaches the ability for the transfer of raw unmodified sensor data which is a live security feed. This feed is instantly being acquired in time and presented. [D5, [0029]] D5 teaches the video sensor acquires the video data and processes the image data prior to the transmission of the data via the communication interface.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the video data is being analyzed to provide an output, with the teachings of D2, wherein the video feed being provided for input/viewing by the user is that of a live video feed, further in view of D5, where the processing is to occur prior to transmission. One skilled in the art would have been motivated to modify D1 in this manner in order to provide the instantaneous presentation of the video feed rather than the recorded segment. This would be beneficial, if the user, when selecting to view the video feed, decides to view the live feed of the environment, rather than the prerecorded clip. Further, the combination of D1, in view of D2, in view of D5 would allow for the processing to occur locally in order to preserver the bandwidth and only transfer the required amount of data. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 2:  The method of Claim 1, wherein the object detection engine is integrated with the image signal processing pipeline in an embedded image processor. [D1, [0009]] D1 teaches an apparatus for visitor detection using security and/or automation systems. The apparatus includes a processor, memory in electronic communication with the processor, and instructions stored in the memory, wherein the instructions are executable by the processor to detect a person at a doorway, capture a video at the doorway that includes the person, capture an image at the doorway that includes the person, deliver the image with a notice of the person at the doorway to a recipient for viewing.

Claim 3:  The method of Claim 1, wherein the object detection engine receives raw digital video from an image sensor and analyses the raw digital video on a frame by frame basis. [D2, [0007, 0009, and 0034]] D1 teaches the sensor data is transmitted as unmodified raw data and the ability to view the video feed to automatically recognition of particular events. The video feed that is analyzed consists of multiple frames being analyzed.

Claim 5:  The method of Claim 1, comprising: extracting a thumbnail image from the video, the thumbnail image comprising a face of the detected person; and sending a text alert to an end user, the text alert comprising the thumbnail, wherein the end user can choose to access a live video feed.  [D1, [0009]] D1 teaches an apparatus for visitor detection using security and/or automation systems. The apparatus includes a processor, memory in electronic communication with the processor, and instructions stored in the memory, wherein the instructions are executable by the processor to detect a person at a doorway, capture a video at the doorway that includes the person, capture an image at the doorway that includes the person, deliver the image with a notice of the person at the doorway to a recipient for viewing, the notice including a link to the video, and automatically upload the video for viewing upon capturing the video. The video is available for selective viewing by the recipient upon being uploaded. Further, claim 5 is rejected for similar reasons as to those described in claim 1, wherein the feeds are able to be a live video feed.

Claim 7: Claim 7 is rejected for similar reasons as to those described in claim 1.
Claim 8: Claim 8 is rejected for similar reasons as to those described in claim 2.
Claim 9: Claim 9 is rejected for similar reasons as to those described in claim 3.
Claim 11: Claim 11 is rejected for similar reasons as to those described in claim 5.
< Remainder of Page Left Intentionally Blank >

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0203370 A1], in view of D2 [US 2015/0161882 A1] in view of D5 [US 2009/0195382 A1], as applied to claim 1 above, and further in view of D3 [US 8,331,616 B2].
Claim 4: The method of claim 1, wherein the object detection engine outputs data for each video frame describing: a pose of one or more detected persons; a location or coordinates of the one or more detected persons; and a location or coordinates of at least one body part of the one or more detected persons. [D3, Abstract] D3 teaches the determination of the location, pose, and a location of a body part of at least a single identified person. It would have been obvious before the effective filing date of the claimed invention to combine the method of D1 in view of D2 in view of D5, as taught in claim 1, with the method of D3 to determine the pose, location, and location of a body part of a person. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify of D1 in view of D2 in view of D5 in this manner because/in order to include the specific tracking guidelines to provide the desired information. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of D1 in view of D2 in view of D5, while the teaching of D3 continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of person location, pose, and body part determination. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 10: Claim 10 is rejected for similar reasons as to those described in claim 4.

Claims 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0203370 A1], in view of D2 [US 2015/0161882 A1] in view of D5 [US 2009/0195382 A1], as applied to claim 1 above, and further in view of D4 [US 2007/0182540 A1].

Claim 6:  The method of Claim 5, comprising sending the alert responsive to determining, based on pre-defined rules, that the detected person is not an allowed person. [D4, [0026]] D4 teaches the determination of a human being considered of being authorized or not authorized to enter a given area. The indication is provided in the form of an output. The matching of the human is considered the use of pre-defined rules. It would have been obvious before the effective filing date of the claimed invention to combine the method of D1 in view of D2 in view of D5, as taught in claim 1, with the method of D4 to determine authorization of the human to enter the area. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify of D1 in view of D2 in view of D5 in this manner because/in order to determine an indication upon comparison to the ruleset of comparison to previously trained engines for authorization of a human. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of D1 in view of D2 in view of D5, while the teaching of D4 continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of person location, pose, and body part determination. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 6. 

Claim 13:  The embedded image processor of Claim 7, wherein the object detection engine and the image signal processing pipeline: are integrated with a graphics processing unit or a system on a chip; or form part of the graphics processing unit or the system on the chip. [D1, [0034]] D1 teaches the utilization of graphical processing and the use of chips/circuits.
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661